Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Examiner would like to remind Applicants of the Communication mailed on 11/19/2019 for notifying the Applicants that a properly executed oath or declaration for certain inventors has not been received.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Melvin Chan on 6/28/2022.
Please amend the Claims submitted 6/24/2022 as follows:

1. (Currently Amended) A method comprising: 
providing a first intermodal shipping container that comprises a first length, a first width, and a first height compliant with universal shipping container dimensions and configurations dictated by the International Organization for Standardization (ISO), wherein the first length extends in a first direction, the first width extends in a second direction, transverse to the first direction, and the first height extends in a third direction, transverse to the first direction and the second direction; 
mounting a laser machine in the first intermodal shipping container, wherein the laser machine is a carbon dioxide laser to emit a laser beam that can be directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second direction of a plane of a workpiece surface; 
providing a second intermodal shipping container that comprises the first length, the first width, and the first height; 
mounting a first washing machine in the second intermodal shipping container; 
mounting a first drying machine in the second intermodal shipping container; 
forming a first side opening on a first side of the first intermodal shipping container, wherein the first side opening extends in the first direction and the third direction, and via the first side opening, the laser device is accessible; 
forming a second side opening on a first side of the second intermodal shipping container, wherein the second side opening extends in the first direction and the third direction, and via the second side opening of the second intermodal shipping container, the washing machine is accessible; and 
positioning the first intermodal shipping container with respect to the second intermodal shipping container such the first side opening of the first intermodal shipping container is across from the second side opening of the second intermodal shipping container, Page 2 of 8wherein machines of the first intermodal shipping container and the second intermodal shipping container are used in a manufacture of a laser-finished garment for a user, and before the manufacture, the user can specify a finishing pattern for the laser-finished garment by way of a computing device having a display, and on the display, the user can be shown a preview image of the laser-finished garment with the finishing pattern as the laser-finished garment would appear after the manufacture.

9. (Currently Amended) The method of claim 8 wherein the first drying machine and the third drying machine are in a first row, the second drying machine and the fourth drying machine are in a second row, and the first row and the second row are different rows.

13. (Currently Amended) The method of claim 10 wherein the varying the output characteristic of the laser beam comprises varying a time the laser beam strikes a pixel point of [[a]] the garment based on the laser input file.

15. (Currently Amended) The method of claim 10 wherein the laser beam from a laser head of the laser device to the plane of the [[working]] workpiece surface travels in the third direction.

16. (Currently Amended) The method of claim 10 wherein the laser beam from a laser head of the laser device to the plane of the [[working]] workpiece surface travels in the second direction.

17. (Currently Amended) The method of claim 10 wherein the laser beam from a laser head of the laser device to the plane of the [[working]] workpiece surface travels in the first direction.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Pfannenstiel et al. (U.S. Patent Application Publication 2018/0084794 A1) generally discloses structural elements for a shipping container (Figs. 1-2; pages 2-3/par. 36-37). Hope (U.S. Patent Application Publication 2009/0305626 A1) similarly discloses structural elements for a shipping container that is configured in accordance with ISO standards (page 2/par. 13 and page 3/par. 26). Costin, Jr et al. (U.S. Patent Application Publication 2016/0263928 A1) generally discloses a laser to generating a pattern image on a surface of a fabric (Abstract). Clamper (U.S. Patent 7,571,624) generally discloses mobile textile treatment system for cleaning garments (Abstract).
However, for independent claim 1, the closest prior art as the combination of Pfannenstiel, Hope, Costin and Clamper fails to disclose and/or teach: mounting a laser machine in the first intermodal shipping container, wherein the laser machine is a carbon dioxide laser to emit a laser beam that can be directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second direction of a plane of a workpiece surface; providing a second intermodal shipping container that comprises the first length, the first width, and the first height; mounting a first washing machine in the second intermodal shipping container; mounting a first drying machine in the second intermodal shipping container; forming a first side opening on a first side of the first intermodal shipping container, wherein the first side opening extends in the first direction and the third direction, and via the first side opening, the laser device is accessible; forming a second side opening on a first side of the second intermodal shipping container, wherein the second side opening extends in the first direction and the third direction, and via the second side opening of the second intermodal shipping container, the washing machine is accessible; and positioning the first intermodal shipping container with respect to the second intermodal shipping container such the first side opening of the first intermodal shipping container is across from the second side opening of the second intermodal shipping container, Page 2 of 8wherein machines of the first intermodal shipping container and the second intermodal shipping container are used in a manufacture of a laser-finished garment for a user, and before the manufacture, the user can specify a finishing pattern for the laser-finished garment by way of a computing device having a display, and on the display, the user can be shown a preview image of the laser-finished garment with the finishing pattern as the laser-finished garment would appear after the manufacture.
However, for independent claim 10, the closest prior art as the combination of Pfannenstiel, Hope, Costin and Clamper fails to disclose and/or teach: operating a laser device into the first intermodal shipping container, wherein the laser device is a carbon dioxide laser to emit a laser beam that can be directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second direction  of a plane of a workpiece surface; based on a laser input file, varying an output characteristic of the laser beam while the laser device is being operated when mounted in the first intermodal shipping container to form a finishing pattern on a garment located on the workpiece surface; and before varying the output characteristic of the laser beam, a user can specify the finishing pattern that is based on the laser input file by way of a computing device having a display, and on the display, the user can be shown a preview image of the garment with the finishing pattern as the garment would appear after laser finishing of the garment to form the finishing pattern on the garment.
However, for independent claim 18, the closest prior art as the combination of Pfannenstiel, Hope, Costin and Clamper fails to disclose and/or teach: operating a laser device in the first intermodal shipping container, wherein the laser device comprises a carbon dioxide laser that emits a laser beam directed by a first reflective lens element and a second reflective lens element at multiple positions in the first direction and the second direction of a plane of a workpiece surface; based on a laser input file, varying an output characteristic of the laser beam while the laser device is being operated when mounted in the first intermodal shipping container; before operating the laser beam, a user specifies a finishing pattern that is based on the laser input file by way of a computing device having a display, and on the display, the user is shown a preview image of a garment with the finishing pattern as the garment would appear after laser finishing of the garment to form the finishing pattern on the garment; providing a second intermodal shipping container that comprises the first length, the first width, and the first height; operating a first washing machine in the second intermodal shipping container to wash the garment having the finishing pattern formed by the laser beam based on the laser input file; and operating a first drying machine in the second intermodal shipping container to dry the garment having the finishing pattern formed by the laser beam based on the laser input file, wherein, after drying, the garment has an appearance of the preview image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613